DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The instant application has a complex priority claim structure to numerous applications as both a Continuation and Continuation-in-Part. The disclosures of several of the prior-filed applications, in particular Application Nos. 13/934,040, 13/661,483, 12/775,436, 12/239,317, and 11/539,645 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  After careful consideration and 
The earliest filed Applications to which a priority claim is made and which appear to sufficiently disclose the claimed invention appear to be Application Nos. 14/175,927, 13/041,114, and 13/041,063. Based on this finding, the earliest effective filing date afforded to the instant claims is the provisional filing date of the ‘114 and ‘063 applications. 
Therefore, the effective filing date of the instant claims is considered to be 4 March 2011.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 9-11, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
The term "partly normalize" in claims 2, 9 and 16 is a relative term which renders the claim indefinite.  The term "partly normalize" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not readily understood from the claims or instant Disclosure what would constitute normalization of a function of the LES. It is also unclear the extent or degree of such a normalization effect which would be considered partly or partial in nature.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-12 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2011/0034967 A1, hereinafter Chen’967).
Regarding claims 1,8 and 15, Chen’967 discloses a method of implanting electrodes in a patient in order to treat GERD (e.g. paragraphs [0007], [0094], [0216]), comprising: implanting a first electrode in an anterior proximal wall of an esophagus (e.g. paragraphs [0026]-[0029], [0033], [0084], [0118]-[0120], [0135], [0140], [0153], [0216]); and implanting a second electrode proximate a right lateral wall of said esophagus (e.g. paragraphs [0119], [0121], [0137], [0152], [0217] in addition to the above; Figs. 21-23). Figs. 21-23 are considered to disclose the various orientations being claimed, e.g. the first electrode being either positioned axially or transversely along/relative to the length of the esophagus, and the second electrode being either parallel and distal, or parallel and at the same height as the first electrode.
Regarding claims 2, 9 and 16, Chen’967 discloses connecting said first and second electrodes to a pulse stimulator configured to supply a stimulation pulse to said first and second electrodes (e.g. Fig. 12, pulse generator; paragraphs [0130], [0137], [0216]); and operating said first and second electrodes in combination to deliver electrical stimulation to at least partly normalize a function of a lower esophageal sphincter (LES) of said patient post-stimulation (e.g. paragraphs [0088], [0216] - stimulatory electrodes maintain optimum level of e.g. GI pressure at the esophageal sphincter to treat GERD).
Regarding claims 3, 10 and 17, Chen’967 discloses wherein the pulse amplitude is equal to or less than 15 mAmp (e.g. paragraphs [0055], [0096], [0121]).
Regarding claims 4, 11 and 18, Chen’967 discloses wherein the pulse stimulator is configured to detect a LES pressure derived from one of an impedance sensor or electrical activity based sensor (e.g. paragraphs [0088], [0129]).
Regarding claims 5, 12 and 19, Chen’967 discloses wherein the second electrode is separated from said first electrode by a distance equal to or less than 1.5cm (e.g. paragraphs [0118], [0119], [0143]).
Regarding claims 7 and 14, Chen’967 discloses obtaining a measurement of LES pressure proximate an implantation area before, during, or after stimulation (e.g. paragraphs [0088], [0129]); modifying an implantation configuration of said first and second electrodes based on said measurement; and repeating obtaining the said measurement until a desired LES pressure profile is achieved (e.g. paragraphs [0024], [0025], [0088], [0116], [0117]).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 13 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chen’967.
Regarding claims 6, 13 and 20, Chen’967 discloses an electrode placement on the greater curvature 2 cm above the pylorus which is considered to read on the claimed location of being more than 1mm away from a vagal trunk. Alternatively, Chen’967 discloses throughout the desire for the provided stimulation to indirectly activate vagal afferents associated with the desired implantation sites of the stimulation electrodes (e.g. abstract; paragraphs [0002], [0031], [0217]) and the limited range of electrode spacing and placements cited above as well as the criticality and result-effective nature of stimulation parameters including electrode placement. Therefore it In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular US 7,962,214 B2 to Byerman et al. and US 6,097,984 to Douglas are each considered to disclose the invention substantially as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
28 February 2022